Title: I. Heads of Grievances and Rights, 9 September 1774
From: Adams, John,Continental Congress
To: 


      
       
        ante 9 September? 1774
        
       
      
      Whereas since the Accession of the present King, Parliament has claimed a Power of Right to bind the People of the Colonies in North America by Statutes in all Cases whatsoever: And for carrying the said Power into Execution, has by some Statutes expressly taxed the People of the said Colonies, and by divers other Statutes under various Pretences, but in Fact, for the Purpose of raising a Revenue, has imposed “Rates and Duties” payable in the said Colonies, established a Board of Commissioners, and extended the Jurisdiction of Courts of Admiralty therein, for the Collection of such “Rates and Duties”— And whereas some of the said Statutes are also intended to render all Judges in the said Colonies dependant upon the Crown only—And whereas since the said Accession, Statutes have been made for quartering and supplying Troops to be kept in the said Colonies—And whereas since the Conclusion of the last War, orders have been issued by the King, under his sign manual that the Authority of the Commander in Chief, and under him, of the Brigadiers-general in the Northern and Southern Departments, in all military Affairs, shall be supreme, and must be obeyed by the Troops as such, in all the Civil Governments in America.
      And whereas a Statute was made in the seventh Year of this Reign, “for suspending the proceedings of the Assembly of New York &c” and Assemblies in these Colonies have of late Years been very frequently dissolved.
      And whereas during the present Reign, dutiful and reasonable Petitions to the Crown from the Representatives of the People in these Colonies have been repeatedly treated with Contempt.
      And whereas it has been lately resolved in Parliament, that by Force of a Statute made in the 35th Year of Henry the 8th, Colonists may be carried to England and tried there, on Accusations for Offences committed in these Colonies: And by a Statute made in the 12th Year of the Reign, such Trials are directed in the Cases therein mentioned.
      And whereas in the last Session of Parliament, three Statutes were made and declared to have Force within the Province of Massachu­setts Bay—one, of them “for discontinuing &c the landing &c Goods Wares and Merchandizes at the Town and within the Harbour of Boston” &c another, “for the better regulating the Government” &c and the third, “for the impartial administration of Justice” &c—And whereas in the same Session, another Statute was made “for making more effectual provision for the Government of the Province of Quebec” &c
      And whereas the good People of these Colonies justly alarmed by the proceedings of Parliament and Administration, have duely appointed and directed Delegates to meet and sit in General Congress, at Philadelphia, in this Month of September 1774, in order to such Establishment, as that their Religion Laws and Liberties may not be subverted: Upon which Appointment and Directions the said Delegates being now assembled in a full and free Representative of these Colonies, taking into their most serious Consideration, the best Means for attaining the Ends aforesaid, do in the first Place (as their Ancestors in like Case have usually done) for vindicating and asserting their Rights and Liberties, declare:
      1. That the Power of making Laws for ordering or regulating the internal Polity of these Colonies, is, within the Limits of each Colony, respectively and exclusively vested in the provincial Legislature of such Colony: And, that all Statutes for ordering or regulating the internal Polity of the said Colonies or any of them, in any Manner or in any Case whatsoever, are illegal and void.
      2. That all Statutes for taxing the People of the said Colonies, are illegal and void.
      3. That all the Statutes before mentioned, for the Purpose of raising a Revenue, by imposing “Rates and Duties” payable in these Colonies, establishing a Board of Commissioners, and extending the Jurisdiction of Courts of Admiralty, for the Collection of such “Rates and Duties,” are illegal and void.
      4. That Judges within these Colonies ought not to be dependant on the Crown only: And, that their Commissions ought to be, during good Behaviour.
      5. That the raising or keeping a standing army within these Colonies, in Time of Peace, unless it be with the Consent of the provincial Legislatures, is illegal, pernicious, and dangerous. And, that every Statute for quartering or supplying Troops within the said Colonies, is illegal and void.
      6. That the orders aforesaid for rendering the Authority of the Com­mander in Chief, and under him, of the Brigadiers-general, supreme, are illegal and void.
      7. That for Redress of all Grievances, and for the amending, strengthening, and preserving of the Laws, Assemblies ought to be held in each of these Colonies frequently, and at least once in every Year: that such Assemblies ought not to be prorogued or dissolved, before they have had sufficient Time to deliberate, determine, and bring to Conclusion their Counsels on public Affairs: that any Statute for suspending the Proceedings of any such Assembly, is illegal and void. And, that every Dissolution of an Assembly within these Colonies, during the present Reign, on Pretence of Misbehaviour in the Representatives of the People, has been arbitrary, and oppressive.
      8. That it is the Right of the Subjects to petition the King; and, that a contemptuous Treatment of such Petitions, has a most pernicious Tendency.
      9. That the Resolution in Parliament on the Statute made in the 35th Year of Henry the 8th, was arbitrary and erroneous: And that any Statute directing the Trials of Colonists to be had in England or elsewhere, on Accusation, for Offences committed in the Colonies, is illegal and void.
      10. That the three Statutes made in the last Session of Parliament, and declared to have Force within the Province of Massachusetts Bay, are oppressive to the People of that Province, dangerous to the Liberties of these Colonies, illegal and void.
      11. That the Statute made in the same Session, “for making more effectual provision for the Government of the Province of Quebec” &c is not only unjust to the People in that Province, but dangerous to the Interests of the Protestant Religion and of these Colonies, and ought to be repealed.
      12. And they do claim, demand, and insist on all and singular the Rights and Liberties beforementioned as indubitably belonging to them: And no Declarations, Judgments, Doings, Proceedings, or Statutes, to the Prejudice of the People in any of the Premisses, ought in any wise to be drawn hereafter into Consequence or Example: And these their undoubted Rights and Liberties, with the Blessing of Divine Providence, which they humbly and ardently implore in Favour of their just Exertions to preserve the Freedom of rendering to their Creator the Worship they judge most acceptable to him, and to promote the Happiness of his Creatures, they are resolved, to the utmost of their Power, to maintain and defend.
      